                      Case 21-17103-RAM              Doc 16       Filed 07/23/21         Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
_____________________________________
                                          )
In re:                                    )
                                          ) Chapter 11
Mary Brickell Village Hotel, LLC,         )
                                          ) Case No. 21-17103 (RAM)
                                          )
                               1
                       Debtor.            )
_____________________________________     )

                                CHAPTER 11 CASE MANAGEMENT SUMMARY

        In compliance with Local Rule 2081-1(B), the Debtor-in-Possession, Mary Brickell Village Hotel,
LLC, files this Chapter 11 Case Management Summary and states:

1.           Date of the Order for Relief (the “Petition Date”): July 21, 2021

2.           Names, case numbers, and dates of filing of related debtors: N/A

3.           Description of the Debtor’s business: The Debtor is the owner of Aloft Miami Brickell, a Marriott
             International hotel brand.

4.           Location of the Debtor’s operations and whether the business premises are leased or owned: The
             Debtor’s principal address is 1001 SW 2nd Avenue, Miami, FL 33130. The Debtor owns the
             premises.

5.           Reasons for filing chapter 11: After fallout from COVID-19, dealings with a lender that culminated
             into protracted mortgage foreclosure litigation, and other disputes and litigations, the Debtor
             ultimately turned to chapter 11 to continue operating in the ordinary course, preserve the going-
             concern value of its business, dozens of full-time jobs, and to implement a reorganization, through
             which the Debtor intends to exercise its rights to cure any alleged defaults related to the mortgage,
             subject to its legal and equitable arguments for reductions in respect thereof.

6.           List of officers and directors and their salaries and benefits at the time of filing and during the
             1 year prior to filing:

                 Pedro Villar, on behalf of Manager, ARVI Management Corporation
                 Jessica L.M. Woodward, Independent Manager




     1
         The last four digits of the Debtor’s tax identification number are 7701. The Debtor’s principal address is 1001
         SW 2nd Ave., Miami, FL 33130.
              Case 21-17103-RAM             Doc 16       Filed 07/23/21       Page 2 of 4




7.    The Debtor’s fiscal or calendar year to date gross income and the debtor's gross income for the
      calendar or fiscal year prior to the filing of this petition:

          a. 2021 Gross Income to Date: Approximately $3 million through June 30, 2021

          b. 2020 Gross Income: Approximately $3.9 million

8.    Amounts owed to various creditors:

          a. Obligations owed to priority creditors: $289,015.20

          b. Amount of secured claims and description and estimated value of collateral: The Debtor’s
             sole secured creditor is DF VII REIT Holdings, LLC, its mortgage lender. The amount of
             the claim is disputed, but the Debtor estimates the claim amount is approximately
             $17,844,560.00 and the value of the collateral that supports the claim is greater than
             $32,742,182.00

          c. Amount of unsecured claims: The Debtor estimates the total amount of nonpriority
             unsecured claims is $268,803.09. The total amount of unsecured claims (priority and
             nonpriority) is estimated to be $557,818.29.

9.    General description and approximate value of the Debtor’s assets: The Debtor’s principal asset is
      real property in the form of the hotel itself, along with personal property situated thereon and related
      thereto. The Debtor estimates the value of its assets to be at least $33 million.

10.   List of all insurance policies, the property covered under the policy, the name of the insurer, the
      policy number, amount of coverage, whether the premium is current, the date the next premium is
      due and date the policy expires: The Debtor maintains a single, umbrella insurance policy. The
      Debtor is current on its premiums and the policy does not expire until January 31, 2022. The next
      insurance payment is estimated to be in the amount of $10,779.90 and will come due within twenty-
      one (21) days after the Petition Date.

11.   Number of employees and amounts of wages owed as of petition date: approximately 28.

12.   Status of the Debtor’s payroll and sales tax obligations: The Debtor has incurred $26,565.54 in
      prepetition sales taxes, as described in greater detail in the Taxes Motion (as defined herein). The
      Debtor pays payroll taxes in the ordinary course and expects that it has minimal prepetition payroll
      tax liability. A more detailed description of the Debtor’s payroll system is present in the Wages
      Motion (as defined herein).

13.   Anticipated emergency relief to be requested within fourteen (14) days from the Petition Date:

          a. Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Use of Cash
             Collateral Pursuant to 11 U.S.C. § 363, (II) Deeming Its Secured Lender Adequately
             Protection Pursuant to 11 U.S.C. §§ 361 and 363, and (III) Scheduling a Final Hearing
             [Docket No. 3] (the “Cash Collateral Motion”);

          b. Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to
             (A) Operate Its Cash Management System, (B) Honor Certain Prepetition Obligations
             Related Thereto, and (C) Maintain Existing Business Forms, (II) Authorizing, but Not
                                                     2
     Case 21-17103-RAM         Doc 16      Filed 07/23/21     Page 3 of 4



     Directing the Debtor to (A) Maintain Existing Customer Programs and (B) Honor
     Prepetition Customer Obligations, and (III) Granting Related Relief [Docket No. 4]
     (the “Cash Management Motion”);

c. Amended Debtor’s Motion for Entry of an Order (A) Authorizing the Debtor to (I) Pay
   Prepetition Employee Wages, Salaries, and Other Compensation, and (II) Continue
   Employee Benefits Programs, and (B) Granting Related Relief [Docket No. 6]
   (the “Wages Motion”);

d. Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
   Certain Prepetition Taxes and Fees and (II) Granting Related Relief [Docket No. 7]
   (the “Taxes Motion”);

e. Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing, but Not Directing
   the Debtor to (A) Continue Honoring Its Obligations Under Insurance Policies Entered
   into Prepetition and Satisfy Prepetition Obligations Thereto and (B) Renew, Supplement,
   Modify, or Purchase Coverage, and (II) Granting Related Relief [Docket No. 8]
   (the “Insurance Motion”); and

f.   Debtor’s Motion for Entry of an Order (I) Prohibiting Utility Providers from Altering,
     Refusing, or Discontinuing Utility Services, (II) Deeming Utility Providers Adequately
     Assured of Future Performance, (III) Establishing Procedures for Determining Adequate
     Assurance of Payment, and (IV) Granting Related Relief [Docket No. 9] (the “Utilities
     Motion”).


                           [Signature Page to Follow]




                                       3
             Case 21-17103-RAM    Doc 16       Filed 07/23/21    Page 4 of 4



Dated:   July 23, 2021
         Miami, Florida
                                 Respectfully submitted,

                                 MARY BRICKELL VILLAGE HOTEL, LLC
                                 Debtor and Debtor-in-Possession
                                 1001 SW 2nd Avenue
                                 Miami, Florida 33130

                                 By:    /s/ Pedro F. Villar
                                        Pedro F. Villar
                                        President of ARVI Management Corporation, its
                                        Manager

                                  PACK LAW
                                  Proposed Counsel to the Debtor and Debtor-in-
                                  Possession
                                  51 Northeast 24th Street, Suite 108
                                  Miami, Florida 33137
                                  Telephone: (305) 916-4500

                                  By:     /s/ Joseph A. Pack
                                        Joseph A. Pack
                                         Email: joe@packlaw.com
                                         Florida Bar No. 117882
                                         Jessey J. Krehl
                                         Email: jessey@packlaw.com
                                         Florida Bar No. 1025848




                                           4
